Exhibit 10.1

 

EXECUTION VERSION

 

INCREMENTAL ASSUMPTION AGREEMENT

 

Dated as of March 5, 2012

 

INCREMENTAL ASSUMPTION AGREEMENT among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), each Subsidiary listed on the signature
pages hereto as a “U.S. Borrower” (the “U.S. Subsidiary Borrowers” and, together
with the Company, the “U.S. Borrowers”), United Rentals of Canada, Inc., a
corporation amalgamated under the laws of the Province of Ontario (the “Canadian
Borrower”), United Rentals Financing Limited Partnership, a Delaware partnership
(the “Specified Loan Borrower”, and together with the U.S. Borrowers and the
Canadian Borrower, the “Borrowers”), each other Subsidiary listed on the
signature pages hereto as a “Guarantor” (the “Guarantors”), the banks, financial
institutions and other institutional lenders party hereto and Bank of America,
N.A., as agent (the “Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrowers, the Guarantors, the Agent and
the other agents and lenders named therein have entered into an Amended and
Restated Credit Agreement dated as of October 14, 2011, which was amended by
Amendment No. 1 to Amended and Restated Credit Agreement, dated as of
December 16, 2011 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Agreement have the same meanings as specified in the
Credit Agreement.

 

(2)                                 The Borrowers, each Increasing Lender (as
hereinafter defined) and the Agent have agreed to enter into this Agreement in
order to effectuate a Commitment Increase (this “Commitment Increase”) in
accordance with Section 2.8 of the Credit Agreement.

 

SECTION 1.                            Commitment Increase. Pursuant to
Section 2.8 of the Credit Agreement:

 

(a)                                 Subject to the satisfaction of the
conditions precedent set forth in Section 2, on the Effective Date (as
hereinafter defined), each U.S. Lender listed on the signature pages hereof as
an “Increasing Lender” (each, an “Increasing Lender”) shall (i) if such
Increasing Lender is a Lender under the Credit Agreement before giving effect to
this Agreement, increase its existing U.S. Revolving Credit Commitment to the
amount set forth opposite such Lender’s name on Schedule 1 hereto and (ii) if
such Increasing Lender is not a Lender under the Credit Agreement before giving
effect to this Agreement (such Increasing Lender, an “Assuming Lender”), hereby
make a U.S. Revolving Credit Commitment under the Credit Agreement as of the
date hereof equal to the amount set forth opposite such Assuming Lender’s name
on Schedule 1 hereto.

 

(b)                                 As of the Effective Date and immediately
after giving effect to this Commitment Increase, the Maximum Revolver Amount
shall be $1,900,000,000 and the Maximum U.S. Revolver Amount shall be
$1,730,000,000.

 

SECTION 2.                            Conditions to Effectiveness. This
Agreement shall become effective as of the later date (the “Effective Date”) of
the date specified in the Notice of Requested

 

--------------------------------------------------------------------------------


 

Commitment Increase in respect of this Commitment Increase and the date on which
the following items have been received by the Agent:

 

(a)                                 Counterparts of this Agreement executed by
the Obligors, the Agent, each Increasing Lender or, as to any Increasing Lender,
advice satisfactory to the Agent that such Lender has executed this Agreement;

 

(b)                                 A certificate signed by a duly authorized
officer of the Borrowers’ Agent stating that:

 

(i)                                     The representations and warranties
contained in each of the Loan Documents and this Agreement are correct on and as
of the Effective Date as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a date other than
the Effective Date; and

 

(ii)                                  No Default or Event of Default shall exist
both before and after giving effect to this Commitment Increase;

 

(c)                                  (i) Opinions of counsel for the U.S.
Obligors (including Canadian counsel to United Rentals of Nova Scotia (No.1),
ULC and United Rentals of Nova Scotia (No. 2), ULC) reasonably satisfactory to
the Agent, addressing among other things the due authorization, execution and
delivery of this Agreement, the enforceability of the Loan Documents, after
giving effect to this Agreement, and the continuing validity of the security
interests in the U.S. Collateral created pursuant to the Loan Documents and the
perfection thereof; (ii) a certificate as to the good standing or status of each
U.S. Obligor as of a recent date, from such Secretary of State or other
Governmental Authority; (iii) a certificate of the Secretary or Assistant
Secretary or Officer of each U.S. Obligor dated the Effective Date and
certifying (A) that the certificate or articles of
incorporation/amalgamation/amendment or memoranda of association (or similar
Organization Documents) of such U.S. Obligor and the by-laws (or similar
Organization Documents) of such U.S. Obligor have not been amended since such
Organization Documents were delivered to the Agent on the Closing Date (or such
later date that any U.S. Obligor’s Organization Documents were delivered to the
Agent pursuant to Section 8.25 of the Credit Agreement (each such later date, an
“Additional Obligor Date”)) and the Organization Documents delivered on the
Closing Date (or applicable Additional Obligor Date, as the case may be) are in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
the equivalent governing body) of such U.S. Obligor authorizing the
authorization, execution and delivery of this Agreement, the performance of the
Loan Documents, after giving effect to this Agreement and, in the case of the
Borrowers, the borrowings thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Obligor;
and (iv) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (iii) above.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Evidence that concurrently with the
effectiveness of this Commitment Increase, in accordance with Section 2.8(b) of
the Credit Agreement, (i) the U.S. Lenders shall have made advances among
themselves (through the Agent) so that after giving effect to this Commitment
Increase, the U.S. Revolving Loans and Specified Loans will be held by the U.S.
Lenders on a pro rata basis in accordance with each U.S. Lender’s Pro Rata Share
(after giving effect to the applicable Commitment Increase) and (ii) the U.S.
Borrowers shall have paid to the applicable U.S. Lenders any amounts payable in
respect thereof in accordance with Section 5.4 of the Credit Agreement (with any
reduction in U.S. Revolving Loans or Specified Loans of any U.S. Lender pursuant
to Section 2.8(b) of the Credit Agreement being deemed a prepayment for purposes
of Section 5.4 of the Credit Agreement).

 

(e)                                  Evidence that the Borrowers shall have paid
any and all fees and expenses owing to the Agent and the Lenders in respect of
this Commitment Increase.

 

SECTION 3.                            Reference to and Effect on the Credit
Agreement; Confirmation of Guarantors. (a) On and after the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, after
giving effect to this Agreement.

 

(b)                                 Each Loan Document, after giving effect to
this Agreement, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed. Without limiting the generality
of the foregoing, the U.S. Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Obligors under the Loan Documents and the Canadian Security Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Canadian Obligations of the Canadian Obligors under the Loan
Documents.

 

(c)                                  The execution, delivery and effectiveness
of this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

SECTION 4.                            Assuming Lender. Each Assuming Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 12.2(a) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder (including, without limitation, pursuant to the second paragraph of
Section 13.1 of the Credit Agreement) and, to the extent of its U.S. Revolving
Credit Commitment and its pro rata portion of the U.S. Revolving Loans and
Specified Loans (collectively, the “Assigned Interest”), shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it

 

3

--------------------------------------------------------------------------------


 

has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.2(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Agreement and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and to purchase the Assigned Interest, (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Assuming Lender, and (viii) it is a United States person for purposes of
the Code; and (b) agrees that (i) it will, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender and
(iii) such Lender will at all material times continue to be a United States
person for purposes of the Code.

 

SECTION 5.                            Costs, Expenses. The U.S. Borrowers agree
to pay on demand to the Agent all reasonable and documented out-of-pocket costs
and expenses that the Agent pays or incurs in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Agreement and the other instruments and documents to be delivered hereunder
(including, without limitation, Attorney Costs) in accordance with the terms of
Section 14.7 of the Credit Agreement.

 

SECTION 6.                            Execution in Counterparts. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 7.                            Governing Law. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

UNITED RENTALS, INC., as Guarantor

 

 

 

By:

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as a U.S. Borrower and as a Guarantor

 

 

 

 

By:

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title

Senior Vice President and Treasurer

 

 

 

 

UNITED RENTALS OF CANADA, INC.,

 

as the Canadian Borrower and as a Guarantor

 

 

 

 

By:

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

UNITED RENTALS FINANCING LIMITED

 

PARTNERSHIP, as the Specified Loan Borrower

 

and as a Guarantor

 

 

 

 

By:

UNITED RENTALS OF NOVA SCOTIA

 

 

(No. 1), ULC, its Managing Partner

 

 

 

 

 

By:

 

/s/ Irene Moshouris

 

 

 

Name:

Irene Moshouris

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

UNITED RENTALS NORTHWEST, INC.,

 

as a U.S. Borrower and as a Guarantor

 

 

 

By:

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

UNITED RENTALS HIGHWAY
TECHNOLOGIES GULF, LLC,
as a Guarantor

 

 

 

 

 

 

By:

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

UNITED RENTALS (DELAWARE), INC.,

 

as a Guarantor

 

 

 

 

By:

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1),

 

ULC, as a Guarantor

 

 

 

 

By:

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 2),

 

ULC, as a Guarantor

 

 

 

 

By:

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

 

UR CANADIAN FINANCING PARTNERSHIP,

 

as a Guarantor

 

 

 

 

By:

UNITED RENTALS FINANCING LIMITED
PARTERSHIP, its Managing Partner

 

 

 

 

 

By:

UNITED RENTALS OF NOVA SCOTIA
(NO. 1), ULC, its Managing Partner

 

 

 

 

 

 

By:

 

/s/ Irene Moshouris

 

 

 

Name:

Irene Moshouris

 

 

 

Title:

Vice President and Treasurer

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Agent

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Sr. Vice President

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as an Increasing Lender and Assuming Lender

 

 

 

 

By:

 

/s/ Marguerite Sutton

 

 

Name:

Marguerite Sutton

 

 

Title:

Director

 

 

 

 

 

By:

 

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

Signature Pages to Incremental Assumption Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Increasing Lender

 

U.S. Revolving Credit Commitment (after giving
effect to the Commitment Increase)

 

Deutsche Bank AG New York Branch

 

$

100,000,000

 

 

--------------------------------------------------------------------------------